Citation Nr: 1525863	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  10-45 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for hepatitis C. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A September 2011 letter from the Social Security Administration (SSA) indicates that the Veteran is in receipt of SSA disability benefits.  To date, the Veteran's SSA records have not been associated with the claims file.  There is no indication that the RO attempted to obtain any SSA records pertaining to the Veteran.  As these records may contain information relevant to the Veteran's appeal, they must be obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

The Veteran should also be afforded a VA examination for his hepatitis C.  The medical evidence establishes a current diagnosis of hepatitis C.  Service treatment records show that the Veteran was hospitalized for viral hepatitis in September and October 1981.  However, the records do not specify the type of hepatitis (hepatitis A, B or C).  Therefore, it is unclear whether the Veteran's current hepatitis is the same as the hepatitis he had in service.  As such, an examination and medical opinion is needed to address whether the Veteran's current hepatitis C is related to service, including his in-service hepatitis. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the SSA and obtain any administrative decisions and all medical records used in adjudicating the Veteran's award of disability benefits.

2. After completion of the foregoing, schedule the Veteran for a VA examination with a qualified examiner to determine the nature and etiology of his hepatitis C.  The entire claims file should be made available to the examiner and the examiner must review the claims file in connection with the examination.  The examiner should conduct any necessary testing and identify any potential risk factors for hepatitis.

The examiner must provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C had its onset in service or is otherwise related to service.  The examiner should specifically address the Veteran's in-service diagnosis and treatment of viral hepatitis. 

The examiner should provide a rationale for any opinion given.  If the examiner is unable to render an opinion without resorting to mere speculation, he/she must so state and provide a reasoning as to why an opinion cannot be given.

3. Thereafter, the RO should readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




